DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Double Patenting (nonstatutory)
2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.       Claims are are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Patent 10612942, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
        Both claim features of the instant application 16/833,444and prior US. Pat. 10612942 can be compared as:
Instant Application 16/833,444
US. Pat. No. 10612942
Claim 1:    A system, comprising:           a magnet for forming a magnetic field;          a sensor between the magnet and an 

     output a signal that is proportional to the temporal magnetic flux density in the rotation axis direction to the circumferential surface of the object in a predetermined time, and       output a signal that is proportional to the temporal magnetic flux density in a direction perpendicular to the circumferential surface of the object in the  predetermined time           calculate an angle between a magnetic flux in the rotation axis direction and a magnetic flux in the direction perpendicular to the circumferential surface of the object.

Claim 2
Claim 3
Claim 2
Claim 7
Claim 3
Claim 8
Claim 3
Claim 9
Claim 1
Claim 10
Claim 3
Claim 11
Claim 3
Claim 12
Claim 3
Claim 13
Claim 2
Claim 14
Claim 2
Claim 15
Claim 3
Claim 16
Claim 3
Claim 17
Claim 3
Claim 18
Claim 4
Claim 19
Claim 2
Claim 20
Claim 2


5.       Claims 4-6 are also rejected on the ground of nonstatutory obviousness-type double patenting nonstatutory being unpatentable over claims 1-4 of US. Pat. 10612942 in views of Kerdraon (US Pat. 20150176962; hereinafter “Kerdraon”).
Regarding claims 4-6, US. Pat. 10612942 does not explicitly claim that wherein the sensor comprises a hall sensor, a detection direction of the hall sensor is normal to the rotation axis direction, and a detection direction of the hall sensor is parallel to the rotation axis direction.
          Kerdraon discloses, in Figs. 1-9, a magnetic field sensor (102) that can sense a relative location of the magnetic field sensor and a target object (104) along a movement line (108), comprising a hall sensor (Hall effect elements, 114), a detection direction of the hall sensor is normal to the rotation axis direction, and a detection direction of the hall sensor is parallel to the rotation axis direction (see Figs. 1-9 and see at least in [0054]).
         It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the magnetic sensing system of Pat. 10612942 as taught by Kerdraon for purpse of to meet the system design and specification requirement (see Col. 1 lines 50-55).

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Ausserlechner (U.S Pub. 20160216133) discloses magnetic field sensors, such as magnetic field angle sensors with generally on-axis arrangements of sensor elements relative to a rotation axis of a magnet or shaft. The shaft comprises or is coupled to an end portion that comprises a soft magnetic material, in embodiments, with the end portion having an end surface proximate the sensor that is rotationally asymmetric with respect to the rotation axis running through the length of the shaft. The sensor comprises at least three magnetic field sensing elements arranged in a plane generally perpendicular to the shaft and rotation axis. Circuitry forming part of or coupled to the sensor is configured to estimate a rotational position of the El Alami (U.S Pub. 20150198464) discloses a sensor device includes: at least one magnetic field generator having an end face line, the at least one magnetic field generator being configured to determine an angle of rotation by use of at least one sensor unit; and the at least one sensor unit configured to detect a magnetic flux density representative of the angle of rotation about an axis of rotation, which axis of rotation lies in a magnet plane of the at least one magnetic field generator and runs perpendicularly to the end face line. The magnetic field generator is formed as a dipole magnet with a north pole and a south pole. A pole separation plane separates the north pole and south pole (see specification for more details).
             Honda et al. (U.S Pub. 20140103911) discloses a rotation angle detection device has a first yoke, an inside surface of which is formed of a first concave curved surface and a second concave curved surface, and a second yoke, an inside surface of which is formed of a third concave curved surface and a fourth concave curved surface. Each concave curved surface does not extend in a second direction but extends toward a first flat surface or a second flat surface in an inclined manner. The first flat surface and the second flat surface face each other sandwiching a Hall element therebetween and are parallel to each other. The magnetic flux, which leaks from the first yoke into an inside space and reaches the second yoke, flows in the second direction over a wider area around the Hall element (see specification for more details).

Conclusion
5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/5/2021